PER CURIAM.
Nora Silva, the plaintiff in a medical malpractice action, appeals from an order of final summary judgment entered in favor of one of the defendants, Dr. Joseph Kalbac.1 We affirm.
The trial court correctly concluded that there was no evidence against Dr. Joseph Kalbac sufficient to establish a medical malpractice claim, and that no genuine issues of material fact existed as to the liability of this defendant.
AFFIRMED.

. This appeal concerns only Dr. Joseph Kal-bac, and not Dr. Daniel Kalbac, the other defendant.